Exhibit 10.1
 
 
 
 




                                                                                                                   June
14, 2010


Mr. Charles G. Ward, III




Dear Mr. Ward:


This letter agreement (“Letter Agreement”) shall confirm the terms of your
separation from employment with Lazard Frères & Co. LLC and its parent entities,
subsidiaries and affiliates (“Lazard”).
 
1.       Separation from Employment.  You hereby agree that the date of your
separation from service with Lazard (the “Separation Date”) shall be June 15,
2010.  From the date hereof until your Separation Date, your employment with
Lazard (including your employment as President of Lazard Ltd and Lazard Group
LLC (“Lazard Group”), Chairman of the Asset Management Group and a Managing
Director of Lazard) shall continue as provided in the Agreement Relating to
Retention and Noncompetition and Other Covenants by and among you, Lazard Group
and Lazard Ltd, dated as of May 4, 2005, as amended May 7, 2008 (the “Retention
Agreement”), except as modified by this Letter Agreement.
 
2.       Compensation and Benefits.  You hereby acknowledge and agree that,
following the date of this Letter Agreement, the only compensation you will
receive from Lazard will be as provided in this Letter Agreement and the
Separation Agreement:
 
a.       Lazard shall continue to pay you your base salary (at the rate of
$900,000 per annum) and provide you with employee benefits until the Separation
Date pursuant to Lazard’s normal policies and procedures.
 
b.       Until September 30, 2010, Lazard will continue to pay you your base
salary, and provide continued participation in Lazard’s medical and dental
plans, for both you and your dependants, on the same basis as you participated
in such plans immediately prior to the Separation Date (with full COBRA rights
beginning thereafter), provided that, if you become employed with another
employer and are eligible to participate in such employer’s medical and dental
plans, the benefits described herein shall no longer be provided by Lazard.
 
c.       Within 30 business days following the later of the Separation Date or
your submission of an expense report, you will be paid for any previously
un-reimbursed business expenses you incurred prior to the Separation Date (in
accordance with usual Company guidelines and practices).
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
 
3.       Stock Units.  In exchange for your compliance with the terms and
conditions of this Letter Agreement and for your providing Lazard with a signed
and irrevocable separation agreement and general release in the form annexed
hereto as Appendix A (the “Separation Agreement”), which you acknowledge that
you have reviewed and expect to sign, notwithstanding the terms of any agreement
(each such agreement, a “Stock Unit Agreement”) governing your outstanding stock
units (the “Stock Units”) with respect to shares of Lazard Ltd Class A Common
Stock, par value $.01 per share (“Shares”), that were granted to you under the
Lazard Ltd 2005 Equity Incentive Plan or the Lazard Ltd 2008 Incentive
Compensation Plan, the Shares underlying your Stock Units will be delivered to
you within 30 days following the relevant Vesting Date (as defined in the
relevant Stock Unit Agreement), provided that you comply with the restrictive
covenants set forth in Appendix A of the relevant Stock Unit Agreement, as
modified by this Letter Agreement.
 
4.        Stockholders’ Agreement.  From and after the Separation Date, you will
continue to be a “Covered Person” under the Amended and Restated Stockholders’
Agreement, dated as of November 6, 2006, as amended May 7, 2008 (the
“Stockholders’ Agreement”), by and among LAZ-MD Holdings LLC (“LAZ-MD”), Lazard
Ltd, and the individuals party thereto, for so long as you hold any Covered
Interests or Registrable Securities (each as defined in the Stockholders’
Agreement).
 
5.       Restrictions.
 
a.       You and Lazard hereby acknowledge and agree that, notwithstanding the
terms of the agreements described herein, (i) the Covenants (as defined in
Section 10 of the Retention Agreement) set forth in Section 5 of the Retention
Agreement (Noncompetition) and the restrictive covenants set forth in Paragraph
(b) of Appendix A to the relevant Stock Unit Agreement (Non-Competition) will
expire on September 30, 2010, (ii) the Covenants set forth in Section 6 of the
Retention Agreement (Nonsolicitation of Clients) and the restrictive covenants
set forth in Paragraph (c) of Appendix A to the relevant Stock Unit Agreement
(Nonsolicitation of Clients) will expire on December 31, 2010, (iii) the
Covenants set forth in Section 7 of the Retention Agreement (No Hire of
Employees) and the restrictive covenants set forth in Paragraph (d) of Appendix
A to the relevant Stock Unit Agreement (No Hire of Employees) will expire on
June 30, 2011, and (iv) the Noncompete Restriction Period (as defined in
Paragraph (b) of Appendix A to the Deferred Cash Award Agreement between Lazard
Group and you dated as of February 10, 2009 (the “Deferred Cash Award”)) will
expire on September 30, 2010.
 
b.       Notwithstanding everything in this Letter Agreement or elsewhere to the
contrary, discussions with Specified Clients that occur prior to January 1, 2011
will not constitute a violation of the restrictions on solicitation of clients
set forth in this Section 5, provided that you will not be permitted to accept
an engagement or assignment that commences prior to such date without Lazard’s
prior written consent.  You and Lazard agree that a percentage of any fees
(which percentage shall be mutually agreed upon in the future) that arise from
any engagement letter between you or any Associated Firm, on one hand, and any
Specified Client, on the other hand (a “Specified Client Engagement Letter”),
that is entered into prior to April 1, 2011, shall be paid to Lazard (either
directly by the Specified Client or through a payment by you or the Associated
Firm, as you may determine) within 10 business days following the date that the
corresponding portion of such fees is paid to you or the Associated Firm, as
applicable.  “Associated Firm” means any person that employs you or with which
you are otherwise affiliated or associated (including, but not limited to,
partnership and consulting arrangements).  “Specified Clients” means the clients
listed on Appendix B of this Letter Agreement.  To the extent permitted by
Section 409A of the Internal Revenue Code of 1986, as amended, notwithstanding
everything in this Letter Agreement or elsewhere to the contrary, Lazard shall
be authorized, upon Lazard’s failure to receive any fees that would otherwise be
paid to Lazard pursuant to this Section 5(b), to the fullest extent permitted by
law, to set-off any amounts (including equity and non-equity awards) owing by
Lazard to you against any and all such fees.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
c.       Notwithstanding everything in this Letter Agreement or elsewhere to the
contrary, you shall also be permitted to hire your current assistant, Terry
Smith, at any time beginning three months after your Separation Date, and to
solicit her for such hiring at any time.
 
d.       You hereby acknowledge and agree that, except as specifically provided
in this Letter Agreement, the Covenants set forth in the Retention Agreement and
the restrictive covenants set forth in the Stock Unit Agreements and Deferred
Cash Award will remain in full force and effect to the extent provided in such
agreements.  There shall be no other solicitation or competition restrictions on
your post-employment activities, and no activity that is (i) not prohibited by
the Covenants or the restrictive covenants set forth in the Stock Unit
Agreements and Deferred Cash Award, or (ii) expressly permitted under Section
5(b) or 5(c) of this Letter Agreement, may serve as the basis for any
forfeiture, loss or delay of any compensation or benefit under this Letter
Agreement or any Company Plan (as defined in Section 4(b) of the Separation
Agreement).
 
6.       Miscellaneous.
 
a.       Lazard will promptly indemnify you (such indemnification to include
prompt advancement of expenses) for acts and omissions occurring on or before
the Separation Date, to the fullest extent permitted under any Company Plan, as
amended from time to time, provided that no amendment that is applicable to you
on a discriminatory basis and that is significantly adverse to you shall be
effective as to you without your prior written consent.
 
b.       You hereby acknowledge and agree that, except as specifically provided
in this Letter Agreement or the Separation Agreement, you shall not be entitled
to any compensation or benefits (including severance payments or benefits
(including, but not limited to, those set forth in paragraph 3 of Schedule I to
the Retention Agreement)) following the Separation Date.  You further
acknowledge and agree that, prior to the Separation Date, you shall not be
entitled to terminate your employment for Good Reason (as defined in the
Retention Agreement) pursuant to the Retention Agreement.
 
c.       You hereby acknowledge and agree that the payments and benefits
pursuant to this Letter Agreement are in consideration of your providing Lazard
with a signed and irrevocable Separation Agreement within the period following
the Separation Date set forth in Sections 16 and 17 of the Separation Agreement
and are in full satisfaction of the Company’s obligations under the Retention
Agreement.  Furthermore, you acknowledge and agree that in the event that you do
not provide Lazard with a signed and irrevocable Separation Agreement within the
period specified in the immediately preceding sentence, you will have no further
right to receive any payments or benefits from Lazard pursuant to the Retention
Agreement, the Stock Units or otherwise.
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
d.       You further acknowledge and agree that, except as expressly modified by
this Letter Agreement, the Retention Agreement, the Stock Unit Agreements, the
Deferred Cash Award and each other agreement between you and Lazard shall remain
in full force and effect.  In the event of any inconsistency between the
provisions of this Letter Agreement or the Separation Agreement and the
provisions of any other document, the provisions of this Letter Agreement and of
the Separation Agreement shall control.  You shall be under no obligation to
seek other employment, and, except as specifically provided in Sections 2(b) and
5(b) of this Letter Agreement, there shall be no offset against amounts or
benefits due to you under this Letter Agreement or otherwise on account of any
remuneration or benefits provided by any subsequent employer or on account of
any income from your investments.
 
e.       No provision of this Letter Agreement or the Separation Agreement may
be amended unless the amendment is agreed to in a writing that is duly signed by
each of the parties hereto and that expressly refers to the provision being
amended. No waiver by either party of any breach by the other party of any
condition or provision contained in this Letter Agreement or the Separation
Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Any waiver must be in
writing and signed by an authorized officer of Lazard, or by you, depending on
which party is granting a waiver, and must expressly refer to the provision
being waived.
 
f.       Notices hereunder shall be delivered to Lazard at its principal
executive office directed to the attention of its General Counsel, and to you at
your last address appearing in the Lazard’s employment records. All notices and
other communications hereunder shall be in writing and shall be given by hand
delivery to the other party or by registered or certified mail, return receipt
requested, postage prepaid.
 
g.       This Letter Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
If this Letter Agreement accurately reflects our agreement, please sign below
where indicated.
 
 
 

June 14, 2010  LAZARD FRÈRES & CO. LLC,          
 
By:
/s/  Kenneth M. Jacobs       Name:   Kenneth M. Jacobs       Title:     Chairman
and Chief Executive Officer          

 
 

  LAZARD GROUP LLC,          
 
By:
/s/  Kenneth M. Jacobs       Name:   Kenneth M. Jacobs       Title:     Chairman
and Chief Executive Officer          

 
 

  LAZARD LTD,          
 
By:
/s/  Kenneth M. Jacobs       Name:  Kenneth M. Jacobs         Title:    Chairman
and Chief Executive Officer          

 
 
 
 
 
 

Accepted and Agreed:  As of June 14, 2010               /s/  Charles Ward  
Charles Ward  


 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
APPENDIX A


SEPARATION AGREEMENT AND GENERAL RELEASE


Separation Agreement and General Release (“Separation Agreement”), dated as of
June 14, 2010, by and between Charles Ward (“Employee” or “you”) and Lazard
Frères & Co. LLC (the “Company”) on behalf of itself and its past and/or present
parent entities (including, but not limited to, Lazard Ltd and Lazard Group
LLC), and its or their subsidiaries, divisions, affiliates and related business
entities, predecessors, successors and assigns, assets, employee benefit plans
or funds, and any of its or their respective past and/or present directors,
officers, fiduciaries, agents, trustees, administrators, attorneys, employees
and assigns, whether acting as agents for the Company or in their individual
capacities (collectively the “Company Entities”).
 
1.       Concluding Employment.       You acknowledge your separation from
employment with the Company effective June 15, 2010 (the “Separation Date”), and
that after the Separation Date you shall not represent yourself as being
President of Lazard Ltd and Lazard Group LLC, Chairman of the Asset Management
Group, a Managing Director, partner, employee, officer, director, trustee,
committee member, authorized signatory, authorized person, agent or
representative of the Company or any Company Entity for any purpose and that you
will not hold any other position with any Company Entity.  Furthermore, you
agree that you will execute any resignation letters that the Company determines
are necessary to reflect the termination of your positions with the Company and
the Company Entities, as described in the immediately preceding sentence.  The
Separation Date shall be the date your employment terminates for all purposes,
including participation in and coverage under all benefit plans and programs
sponsored by or through the Company Entities, except as otherwise provided
herein.  Within 15 business days following the Separation Date, you will be paid
for any previously submitted un-reimbursed business expenses (in accordance with
usual Company guidelines and practices), to the extent not theretofore paid.
 
2.       Severance Benefits.       In exchange for your waiver of claims against
the Company Entities and your compliance with the other terms and conditions of
this Separation Agreement and the Letter Agreement between you and the Company,
dated June 14, 2010 (the “Letter Agreement”), the Company agrees to provide you
with the payments and benefits outlined in the Letter Agreement.
 
3.       Acknowledgement.       You acknowledge and agree that the payments and
other benefits  described in this Separation Agreement and the Letter Agreement:
(i) are in full discharge of any and all liabilities and obligations of the
Company Entities to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
any alleged written or oral employment agreement, policy, plan or procedure of
the Company Entities and/or any alleged understanding or arrangement between you
and the Company Entities, and (ii) exceed any payment, benefit, or other thing
of value to which you might otherwise be entitled under any policy, plan or
procedure of the Company Entities and/or any agreement between you and the
Company Entities.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
4.       Release.       a.       In consideration for the payment(s) and
benefits provided to you pursuant to the Letter Agreement, you, for yourself and
for your heirs, executors, administrators, trustees, legal representatives and
assigns (hereinafter referred to collectively as “Releasors”), forever release
and discharge the Company Entities from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which you ever had, now have, or may have against any of the Company Entities by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter up to and including the date on which you
sign this Separation Agreement, that arise out of or relate to your employment
by any of the Company Entities and/or your separation from such employment.
 
b.       Without limiting the generality of the foregoing, this Separation
Agreement is intended to and shall release the Company Entities from any and all
claims, whether known or unknown, which Releasors ever had, now have, or may
have against the Company Entities arising out of your employment and/or your
separation from that employment, including, but not limited to:  (i) any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974 (excluding claims for accrued, vested benefits under
any employee benefit or pension plan of the Company Entities subject to the
terms and conditions of such plan and applicable law), the Family and Medical
Leave Act, and the Sarbanes-Oxley Act of 2002, each as amended; (ii) any claim
under the New York State Human Rights Law, or the New York City Administrative
Code; (iii) any other claim (whether based on federal, state, or local law,
statutory or decisional) relating to or arising out of your employment, the
terms and conditions of such employment, or the termination of such employment,
including but not limited to breach of contract (express or implied), fraud,
misrepresentation, wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iv) any claim for
attorneys’ fees, costs, disbursements and/or the like.  Nothing in this
Separation Agreement shall be a waiver of claims that may arise after the date
on which you sign this Separation Agreement or to any rights you may have that
arise under, or are preserved by, the Letter Agreement, nor shall it release any
rights to indemnification with respect to any third party claim or, except as
set forth in the Letter Agreement and this Separation Agreement, any rights you
have under the then-applicable terms of any plan, agreement, policy or other
arrangement of any Company Entity (a “Company Plan”).  For the avoidance of
doubt, nothing in the Letter Agreement or this Separation Agreement adversely
affects your Class II membership interests in LAZ-MD Holdings LLC or is intended
to adversely affect your interests in LFCM Holdings LLC.  You further
acknowledge and agree that by the terms of this Separation Agreement, the
Company has fully satisfied its obligations to provide you notice under Section
1 of the Agreement Relating to Retention and Noncompetition and Other Covenants,
by and among you, Lazard Group LLC and Lazard Ltd, dated as of May 4, 2005, as
amended May 7, 2008 (the “Retention Agreement”), of the termination of the Term
(as defined in the Retention Agreement) and in no event shall any Company Entity
be required to provide the severance payments and benefits set forth in Section
3 of Schedule I to the Retention Agreement.
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
c.       To the knowledge of the Chairman and Chief Executive Officer and
General Counsel of Lazard Ltd, neither Lazard Ltd nor any of its affiliates has
any claims, demands or causes of action by reason of any act, omission,
transaction, practice, plan, policy, procedure, conduct, occurrence, or other
matter against you up to and including the date on which you sign this
Separation Agreement that arise out of or relate to your employment by any of
the Company Entities and/or your separation from such employment.
 
d.       To your knowledge, you do not have any claims, demands or causes of
action by reason of any act, omission, transaction, practice, plan, policy,
procedure, conduct, occurrence, or other matter against Lazard Ltd and any of
its affiliates up to and including the date on which you sign this Separation
Agreement that arise out of or relate to matters other than your employment by
any of the Company Entities and/or your separation from such employment.
 
5.       Waiver of Relief.       You acknowledge and agree that by virtue of the
foregoing, you have waived any relief available to you (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in this Separation
Agreement.  Therefore you agree that you will not accept any award or settlement
from any source or proceeding (including but not limited to any proceeding
brought by any other person or by any government agency) with respect to any
claim or right waived in this Separation Agreement.
 
6.       Non-Disparagement.       You agree that you will not disparage or
encourage or induce others to disparage any of the Company Entities.  Further,
the Chairman and Chief Executive Officer of Lazard Group LLC and Lazard Ltd (the
“CEO”) will instruct the officers of Lazard Group LLC and Lazard Ltd not to make
any statements that disparage you.  For the purposes of this Separation
Agreement, the term “disparage” includes without limitation, comments or
statements to the press and/or media, the Company Entities or any individual or
entity with whom you or any of the Company Entities (as applicable) has a
business relationship which should reasonably be expected to adversely affect in
any manner (i) the conduct of the business of any of the Company Entities
(including, without limitation, any business plans or prospects) or (ii) your
reputation or the business reputation of the Company Entities (as
applicable).  Nothing in this Separation Agreement or elsewhere shall preclude
you from responding truthfully to a valid subpoena, cooperating with a
governmental agency in connection with any investigation it is conducting, or
taking any action otherwise required or permitted by law.  Your obligations
under this Section 6 shall be in addition to your obligations under Section 8
(Nondisparagement; Transfer of Client Relationships) of the Retention Agreement.
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
7.       Cooperation.       a.       Through the sixth anniversary of the
Separation Date, you agree that you will cooperate, upon reasonable request,
with the Company and/or the Company Entities and its or their respective counsel
in connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during your employment in which you were
involved or of which you have knowledge.  The Company agrees to provide you
reasonable advance notice, to the extent practicable, in the event your
cooperation is required.  The Company agrees to reimburse you for out-of pocket
expenses reasonably incurred by you in connection with your cooperation under
this Section 7 and under Section 8 below (including without limitation all fees
and other charges of counsel reasonably retained by you), within 60 days of your
providing appropriate supporting documentation, and in any case not later than
March 15 of the year following the year in which the expenses were incurred.
Your entitlements to reimbursement of such expenses pursuant to this Section 7
shall in no way affect your rights to be indemnified and/or advanced expenses in
accordance with the terms of the Letter Agreement or any other Company Plan.
 
b.       You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company Entities, you will give prompt
notice of such request to Mr. Steven Pearl, Lazard Ltd, 30 Rockefeller Plaza,
New York, New York 10020 (or his successor or designee), and you will make no
disclosure until the Company and/or the Company Entities have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure, unless doing so would place you in violation of the subpoena.
 
8.       Confidential Information.       a.       You acknowledge that during
the course of your employment with the Company and/or any of the Company
Entities, you have had access to information relating to the Company and/or the
Company Entities and their respective business that is not generally known by
persons not employed by the Company and/or the Company Entities and that could
not easily be determined or learned by someone outside of the Company and/or the
Company Entities and that provides the Company Entities with a competitive
advantage or could be used to the Company Entities’ disadvantage by a competitor
(“Confidential Information”) and that such information constitutes a valuable
asset of the Company Entities.  You shall not, without the prior written consent
of the Company, use or disclose or knowingly enable anyone else to use or
disclose any Confidential Information of the Company Entities (whether or not
developed by you).  As used herein, the term “Confidential Information”
includes, but is not limited to, all trade secrets, confidential information and
know-how, but does not include information the Company has previously disclosed
to the public or is otherwise in the public domain.  You agree not to disclose
or use such Confidential Information at any time in the future except as may be
required by law.  Your obligations under this Section 9 shall be in addition to
your obligations under Section 4 (Confidential Information) of the Retention
Agreement.
 
b.       In the event that you are requested pursuant to, or required by,
applicable law or regulation of any governmental entity, or legal process to
disclose any Confidential Information, you will promptly notify the Company so
that it may seek a protective order or other appropriate remedy, and you will
cooperate fully with the Company in protecting Confidential Information to the
extent possible under applicable law at the Company’s expense.  In the event
that no such protective order or other remedy is obtained, or that the Company
does not waive compliance with the terms hereof applicable to such disclosure,
the Company nonetheless shall be deemed to consent to the disclosure of, and you
will furnish, only that portion of the Confidential Information which you are
legally required to disclose and you agree to exercise all reasonable efforts,
at the Company’s expense, to obtain reasonable assurance that confidential
treatment will be accorded the information so disclosed.
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
c.       Subject to Section 9(b) above, nothing in this Separation Agreement or
elsewhere shall prohibit, or otherwise restrict, any person from making truthful
statements, and disclosing documents and information: (i) when required by law,
subpoena, court order, or the like, (ii) when requested by any governmental or
self-governing organization or body, (iii) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice or (iv) in
any proceeding under Section 15 of this Separation Agreement.
 
9.       Severability.       If any provision of this Separation Agreement is
held by a court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible.  Further, if a court should determine
that any portion of this Separation Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.
 
10.       Breach of Agreement.            You agree that any breach of this
Separation Agreement shall constitute a material breach as to which the Company
Entities may seek all relief available under the law or at equity.  You further
acknowledge that any breach of the promises set forth in this Separation
Agreement will cause the Company Entities irreparable harm for which there is no
adequate remedy at law, and Employee therefore consents to the issuance of an
injunction in favor of the Company Entities enjoining the breach of any of those
promises by any court of competent jurisdiction.
 
11.       Section 409A.              a.       Intent to Comply with Section
409A.  Notwithstanding anything to the contrary set forth in this Separation
Agreement or any other Company Plan, it is intended that the provisions of this
Separation Agreement, the Letter Agreement and the other Company Plans comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in effect from time to time (collectively, “Section
409A”) and all provisions of this Separation Agreement, the Letter Agreement and
the other Company Plans shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.  However, in light of the uncertainty surrounding the proper application
of Section 409A, the Company cannot make any representations or guarantees with
respect to compliance with such requirements, and neither the Company nor any of
the Company Entities will have any obligation to indemnify or otherwise hold you
harmless from any or all of such taxes or penalties that are imposed with
respect to payments that are timely made in accordance with the applicable terms
of the Letter Agreement or any other Company Plan.  Notwithstanding anything
elsewhere to the contrary, you shall have no duties after the Separation Date
that are inconsistent with your having had a “separation from service” as of the
Separation Date for purposes of Section 409A.
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
b.       Timing of Reimbursement Payments and Other Benefits.  Except as
specifically permitted by Section 409A, the benefits and reimbursements provided
to you under any Company Plan during any calendar year shall not affect the
benefits and reimbursements to be provided to you under any Company Plan in any
other calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit, in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) or any successor thereto.  Furthermore,
reimbursement payments shall be made to you as soon as practicable following the
date that the applicable expense is incurred, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred, in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) or any successor thereto.
 
c.       Designation of Installments as Separate Payments.  For purposes of
Section 409A, each installment payment payable to you provided for in the Letter
Agreement or any other Company Plan shall be deemed to be a “separate payment”
within the meaning of Treas. Reg. Section 1.409A-2(b)(iii) or any successor
thereto.
 
12.       Miscellaneous.       a.       This Separation Agreement is not
intended, and shall not be construed, as an admission that any of the Company
Entities has violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong whatsoever
against you.
 
b.       Should any provision of this Separation Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Separation Agreement shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document.
 
13.       Assignment.       This Separation Agreement is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.
 
14.       Governing Law; Arbitration.       a.       This Separation Agreement
shall be construed and enforced in accordance with the laws of the State of New
York without regard to the principles of conflicts of law.
 
b.       With the exception of a claim for injunctive relief, for which
jurisdiction shall be reserved in the federal and/or state courts in New York
County and with respect to which the parties consent to personal jurisdiction,
any controversy or claim arising out of or relating to this Separation Agreement
or the breach thereof shall be settled by arbitration before a single
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “AAA”) then in
effect.  The decision of the arbitrator shall be final and binding on the
parties hereto and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  To the extent permitted by
law, the prevailing party will be entitled to all reasonable attorneys’ fees and
costs incurred in such arbitration.
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
 
15.       Entire Agreement.       You understand that, except as otherwise
specifically set forth herein, this Separation Agreement and the Letter
Agreement (and the agreements and arrangements referred to therein) constitute
the complete understanding between the Company and you, and supersede any and
all agreements, understandings, and discussions, whether written or oral,
between you and any of the Company Entities concerning your separation from
employment on the Separation Date.  No other promises or agreements shall be
binding unless in writing and signed by both the Company and you after the
Effective Date of this Separation Agreement.
 
16.       Voluntary Agreement.              You acknowledge that you: (a) have
carefully read this Separation Agreement in its entirety; (b) have been offered
the opportunity to have at least 21 days to consider its terms; (c) are hereby
advised by the Company in writing to consult with an attorney of your choosing
in connection with this Separation Agreement; (d) fully understand the
significance of all of the terms and conditions of this Separation Agreement and
have discussed them with your independent legal counsel, or had a reasonable
opportunity to do so; (e) have had answered to your satisfaction any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Separation Agreement; and (f) are signing this Separation
Agreement voluntarily and of your own free will and agree to abide by all the
terms and conditions contained herein.
 
17.       Acceptance.       You may accept this Separation Agreement by signing
it and returning it to Lazard Frères & Co. LLC, 30 Rockefeller Plaza, 49th
floor, New York, NY 10020, Attention: Laura Trivelli, Vice President, on or
after (but no more than 21 days after) your Separation Date.  After executing
this Separation Agreement, you shall have seven (7) days (the “Revocation
Period”) to revoke it by indicating your desire to do so in writing delivered to
Laura Trivelli at the address above by no later than 5:00 p.m. on the seventh
(7th) day after the date you sign this Separation Agreement.  The effective date
of this Separation Agreement shall be the eighth (8th) day after you sign it
(the “Effective Date”).  If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  In the event you do not accept this
Separation Agreement as set forth above, or in the event you revoke this
Separation Agreement during the Revocation Period, this Separation Agreement,
including but not limited to the obligation of the Company to provide the
payments and benefits under the Letter Agreement, shall be deemed automatically
null and void.  In the event that the Company fails to counter-sign this
Separation Agreement, and deliver it back to you, within 10 business days after
the expiration of the Revocation Period, then this Separation Agreement (but not
the Letter Agreement) shall be deemed automatically null and void.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
 
 
18.       Impact of Separation on Retention Agreement Rights and Obligations.
You hereby expressly reaffirm your obligations in Sections 4 (Confidential
Information), 5 (Noncompetition), 6 (Nonsolicitation of Clients), 7 (No Hire of
Employees) and 8 (Nondisparagement; Transfer of Client Relationships) of the
Retention Agreement, as modified by the terms of the Letter Agreement and this
Separation Agreement. The parties agree that the provisions in Sections 10(a)
(Covenants Generally), 11(b) (Other Remedies), 13 (Injunctive Relief; Submission
to Jurisdiction), 14 (Choice of Forum), 15 (Choice of Law) and 16(b) through
16(h) (Miscellaneous) and the final sentence of Section 10(b) (Covenants
Generally) of the Retention Agreement are applicable to this Separation
Agreement, provided that such provisions do not conflict with the terms of this
Separation Agreement.
 
19.       Headings and Captions.       The headings and captions herein are
provided for reference and convenience only.  They shall not be considered part
of the Separation Agreement and shall not be employed in the construction of the
Separation Agreement.
 


Signature:  ________________________                    Date: _______________
 
 
STATE OF
 
)
     
) ss.:
   
COUNTY OF
 
)
   

 
On this __ day of ________ 2010, before me personally
came                        to me known and known to me to be the person
described and who executed the foregoing Separation Agreement, and she/he duly
acknowledged to me that she/he executed the same.


__________________________
Notary Public




LAZARD FRERES & CO. LLC




BY:________________________________              Date: _______________
 
 
 
 
 


13
 
 
 
 
 